1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8

9     JAMES ERIC FINIAS,                                   Case No. 3:19-cv-00142-LRH-CBC
10       Petitioner,
              v.                                           ORDER
11

12    RENEE BAKER, et al.,
13       Respondents.
14

15

16          This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, by
17   James Eric Finias, a Nevada prisoner. On March 11, 2019, Finias filed an application to proceed
18   in forma pauperis (ECF No. 1), along with his habeas petition (attached to application to proceed
19   in forma pauperis, at ECF No. 1-1), a motion for appointment of counsel (ECF No. 1-2), and a
20   motion requesting an opportunity to amend his petition after counsel is appointed (ECF no. 1-3).
21          In light of the information provided in the application to proceed in forma pauperis, the
22   Court finds that Finias is able to pay the $5 filing fee for this action. The Court will deny the
23   application to proceed in forma pauperis but will not require Finias to pay the filing fee until
24   after counsel appears for him.
25          The information provided in the application to proceed in forma pauperis indicates that
26   Finias cannot afford counsel. Indigent state prisoners applying for habeas corpus relief are not
27   entitled to appointed counsel unless the circumstances indicate that appointed counsel is
28   necessary to prevent due process violations. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.
                                                       1
1    1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam). The court may,

2    however, appoint counsel at any stage of the proceedings if the interests of justice so require. See

3    18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d at

4    1196. Finias’ petition indicates that he is serving one or more sentences of life in prison without

5    the possibility of parole. Further, it appears that the petition may raise several relatively complex

6    issues. It appears that Finias will not be able to adequately litigate this action without counsel.

7    The Court therefore finds that appointment of counsel is in the interests of justice.

8           The Court has examined Finias’ petition, pursuant to Rule 4 of the Rules Governing

9    Section 2254 Cases in the United States District Courts and determines that it merits service

10   upon the respondents. The court will order the petition served upon the respondents, and will

11   direct the respondents to appear, but will not require any further action on the part of the

12   respondents at this time.

13          IT IS THEREFORE ORDERED that Petitioner’s Application to Proceed in Forma

14   Pauperis (ECF No. 1) is DENIED.

15          IT IS FURTHER ORDERED that the Clerk of the Court shall separately file the habeas

16   petition (ECF No. 1-1), the motion for appointment of counsel (ECF No. 1-2), and the motion for

17   leave to amend (ECF No. 1-3).

18          IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel

19   (ECF No. 1-2) is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is

20   appointed to represent the petitioner. If the FPD is unable to represent the petitioner, because of a

21   conflict of interest or for any other reason, alternate counsel will be appointed. In either case,

22   counsel will represent the petitioner in all federal court proceedings relating to this matter, unless

23   allowed to withdraw.

24          IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve upon

25   the FPD a copy of this order, together with a copy of the petition for writ of habeas corpus (ECF

26   No. 1-1).

27   ///

28   ///
                                                       2
1             IT IS FURTHER ORDERED that the FPD will have 30 days from the date of this order

2    to file a notice of appearance, or to indicate to the Court its inability to represent the petitioner in

3    this case.

4             IT IS FURTHER ORDERED that the requirement that petitioner pay the filing fee for

5    this action or file a new application to proceed in forma pauperis, is suspended. The Court will

6    set a deadline for payment of the filing fee after counsel appear for the petitioner and the

7    respondents.

8             IT IS FURTHER ORDERED that the Clerk of the Court shall add Aaron Ford,

9    Attorney General of the State of Nevada, as counsel for the respondents.

10            IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve upon

11   the respondents a copy of the petition for writ of habeas corpus (ECF No. 1-1), and a copy of this

12   order.

13            IT IS FURTHER ORDERED that the respondents will have 30 days from the date of

14   this order to appear in this action. Respondents will not be required to respond to the habeas

15   petition at this time.

16            IT IS FURTHER ORDERED that the petitioner’s motion for leave to amend (ECF No.

17   1-3) is GRANTED. The Court will establish a schedule for further proceedings, including

18   amendment of the petition, after counsel appear for the petitioner and the respondents.

19
              DATED this 13th day of March, 2019.
20

21

22                                                   LARRY R. HICKS,
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                        3
